Citation Nr: 1419681	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from September 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

A back disability was not manifested during service and is not otherwise related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for low back injury residuals have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2010.

The duty to assist has also been met.  The claims file includes service treatment records, VA and private medical records, and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board has considered whether VA has a duty to provide the Veteran with a VA examination/opinion on the above noted issue but finds that it does not.  As is discussed in further detail below, there is no indication that the Veteran's current low-back disorder may be associated with service.  Thus, VA does not have an obligation to provide the Veteran with a medical examination or to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App.79 (2006); 38 C.F.R. § 3.159(c)(4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Arthritis is on the list of chronic diseases.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim of service connection for a back disorder in June 2010.  See VA Form 21-526b.  As part of his December 2012 substantive appeal the Veteran claimed to have injured his back in 1972.  His representative, on a December 2013 VA Form 646, concedes that the service treatment records do not contain findings related to a back condition in service.  

Review of the Veteran's service treatment records fails to show that the Veteran either complained of, or was shown to suffer from, any back-related problems during his active military service.  The report of a June 1972 separation examination included a normal clinical evaluation of the spine and was silent for any pertinent defects, diagnoses or significant interval history.  

Post service private medical records first show low back-related clinical findings in 2000.  See December 2000 MRI (magnetic resonance imaging) report showing findings reflective of disc degeneration, mild disc bulging, and mild degenerative facet disease.  A May 2003 private record shows that the Veteran underwent a microdiscectomy procedure.  The supplied diagnosis (both pre and post-operative) was herniated nucleus pulpolsus left L5-S1.  A February 2006 private radiology report shows that, due to complaints of back pain, a treadmill stress test was changed to a walking stress study.  

A July 2008 VA outpatient medical record (found in "Virtual VA"), shows complaints of chronic low back pain, generally controlled.  

A January 2010 VA primary care outpatient note includes a diagnosis of chronic low back pain.  

The Veteran claims to have injured his back in service, but service treatment records are silent for any relevant complaints.  In determining whether that event or injury actually occurred, the Board must weigh the credibility and probative value of the Veteran's lay assertion.  In doing so, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir.2006).  In evaluating the evidence, the Board may properly discount a Veteran's lay testimony if it conflicts with the service records, and it may weigh that testimony against an absence of evidence in the record.  Id. at 1337.  

The Veteran is competent to describe an observable sequence of events leading to an injury or incident in service.  Layno v. Brown, 6 Vet. App 465 (1994).  However, the Board finds the report of a June 1972 medical examination conducted at separation, which noted no pertinent defects, diagnoses or history, is more credible than the Veteran's subsequent claims of injury in service.  Thus, his assertion of an in-service back injury is not credible.  

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links a low back disability to an injury, disease, or event in service.  While such belief might be inferred from his assertion that he did incur an in-service back injury in 1972, as noted, this is not shown by the record.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

As a back disability was not shown in service, and there is no competent and credible evidence of a link between the current back condition and service, the preponderance of the evidence is against the claim of service connection and the claim is denied.  


ORDER

Entitlement to service connection for low back injury residuals is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


